NUMBER 13-16-00651-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ROSENDO HERNANDEZ,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas



                                    ORDER
           Before Justices Rodriguez, Contreras, and Longoria
                            Order Per Curiam
      Appellee, the State of Texas, by and through the District Attorney in and for Nueces

County, Texas, has filed a motion to remand for withdrawal and appointment of attorney

pro tem. According to the motion, the current elected District Attorney, Mark Gonzalez,

previously represented appellant in this case as his defense attorney. Due to the prior
representation, the District Attorney and all assistant district attorneys who derive their

authority through him are disqualified from representing the State in this matter.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the motion should be granted. Accordingly, this appeal is ABATED and

the cause REMANDED to the trial court.

       Upon remand the trial court shall determine whether Nueces County District

Attorney’s Office is disqualified from prosecuting this appeal, and if the Nueces County

District Attorney’s Office is disqualified from prosecuting this appeal, appoint a competent

attorney to perform the duties of the Nueces County District Attorney’s Office in this

appeal for a period to last until this Court’s mandate issues.

       The trial court shall further cause its findings and any orders to be included in a

supplemental clerk's record to be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ordered.

                                                         PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of February, 2017.




                                              2